UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6854


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

SHAWN KEITH BUDDEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   C. Weston Houck, Senior District
Judge. (4:94-cr-00297-CWH-5)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shawn Keith Budden, Appellant Pro Se.      Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shawn Keith Budden appeals the district court’s order

denying his motion for modification of sentence pursuant to 18

U.S.C. § 3582(c) (2006).   We have reviewed the record and find

no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.         United States v. Budden,   No.

4:94-cr-00297-CWH-5 (D.S.C. May 29, 2008).      See United States v.

Hood, 556 F.3d 226 (4th Cir. 2009).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  2